ACCEPTED
                                                                                                  03-16-00004-CV
                                                                                                        12953569
                                                                                       THIRD COURT OF APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                             9/28/2016 2:37:10 PM
                                                                                                JEFFREY D. KYLE
                                                                                                           CLERK



                                                            Kurt Kuhn | kurt@kuhnhobbs.com
                                           3307 Northland Drive, Suite 310 | Austin,
                                                                                FILEDTexas
                                                                                        IN 78731
                                                           Tel 512.476.6005  | Fax 512.463.6002
                                                                         3rd COURT    OF APPEALS
                                                                             AUSTIN, TEXAS
                                                                      9/28/2016 2:37:10 PM
                                                                        JEFFREY D. KYLE
                                 September 28, 2016                           Clerk




Jeffrey D. Kyle, Clerk
Third Court of Appeals                                                             via e-filing
Price Daniel Sr. Building
209 West 14th Street, Room 101
Austin, Texas 78701

      Re:    03-16-00004-CV
             City of Austin v. National Media Corporation and ACME Partnership, L.P.
Dear Mr. Kyle:

       I am counsel for Appellees in the above-referenced appeal. Yesterday, I
received an email from Appellant City of Austin’s counsel, informing me that the City
planned to file a motion requesting the abatement be lifted in the appeal, and asking if
we opposed such a motion. I emailed back minutes later, informing the City’s counsel
that we opposed such a motion. Attached as Tab A is a true and correct copy of the
email exchange. I was out of the office later in the afternoon, and when I returned
today I discovered that a few hours after the exchange, the City filed a “Status
Report” requesting the Court to lift the abatement.
      While the status report indicates Appellees do not agree with the City’s request,
shockingly it represents that it is co-signed by me and my co-counsel, Eric Storm. To
be clear, neither Mr. Storm nor I ever gave permission for our signatures to be
included on that document, nor were we privy to its contents prior to service. We do
not agree with the contents of the document or the relief it requests. The docket
should not include my or Mr. Storm’s names as having signed or filed that document.
       I am hopeful that the inclusion of our signatures is merely gross error on the
City’s part, and not intentional. Concurrently with filing this letter, I have emailed
counsel for the City and asked them to correct their mistake.
                                                                            Kuhn Hobbs PLLC
                                                                     September 28, 2016 Page 2




                                                Sincerely,

                                                KUHN HOBBS PLLC



                                                By: __________________________
                                                     Kurt Kuhn


                                                Attorneys for Appellees



cc:   via e-filing
      Anne L. Morgan
      Meghan L. Riley
      Chris Edwards
      Andralee Cain Lloyd
      Attorneys for Appellant, City of Austin
               Kuhn Hobbs PLLC
        September 28, 2016 Page 3




Tab A
Kurt Kuhn

From:                                       Kurt Kuhn <Kurt@KuhnHobbs.com>
Sent:                                       Tuesday, September 27, 2016 1:29 PM
To:                                         'Lloyd, Andralee'; 'eric.storm@thestormlawfirm.com'
Subject:                                    RE: Nat'l Media Status Report


We oppose.


Kurt Kuhn
3307 Northland Drive, Suite 310 | Austin, Texas 78731
512.476.6005 direct | 512.476.6002 fax
Kurt@KuhnHobbs.com | www.KuhnHobbs.com
 




From: Lloyd, Andralee [mailto:andralee.lloyd@austintexas.gov]  
Sent: Tuesday, September 27, 2016 1:25 PM 
To: kurt@kuhnhobbs.com; eric.storm@thestormlawfirm.com 
Subject: Nat'l Media Status Report 
 
Kurt, Eric, 
 
Our 3rd Court of Appeals status report is due tomorrow and we plan on filing a motion to request that the abatement be 
lifted  and that our interlocutory appeal move forward. We believe we are entitled to our accelerated appeal on the 
jurisdictional issues and that these issues should not be delayed any further.  
 
Please let me know if you oppose our motion.   
 
Respectfully,

Andralee Cain Lloyd
Assistant City Attorney, Litigation
City of Austin Law Department
301 W. 2nd Street
Austin, Texas 78767
Phone: (512) 974-2918
Fax: (512) 974-1311
andralee.lloyd@austintexas.gov

IMPORTANT NOTICE: This message and any attachments are intended solely for the original recipient named and may contain material deemed
sensitive, proprietary or confidential in nature. Any unauthorized transmission, duplication, use, disclosure or other manipulation is expressly forbidden
without written consent of the original sender. You are hereby notified that not adhering to this notice may constitute a violation of federal and/or state
law. If you are not the intended recipient, please delete this message and any attachments and notify the sender immediately via phone, fax or e-mail.
 




                                                                             1